DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-02-11 (herein referred to as the Reply) where claim(s) 6, 8-10, 12-13, 17, 20-23 are pending for consideration.
35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over Damnjanovic_892 (US20160112892)
Claim(s) 6, 21
Damnjanovic_892 teaches
	a receiver that receives a downlink reference signal that is allocated to a given time-domain location based on information, regarding mapping, provided by higher layer signaling; and UE receives downlink reference signals, from a BS, in accordance with previously sent signaling from the BS. Such signaling may be received, for example, via radio resource control (RRC) signaling which is higher layer signaling and indicates when the DL reference signal are to be transmitted by a base station. The indication of "when" a CSI reference signal is to be transmitted is in accordance in the time-domain (for example the time-domain data structure of FIG. 2, 5-6). In some embodiments the indications of the DL-RS is based on periodic scheduling and in embodiments is based in aperiodic scheduling.  Accordingly, in at least one embodiment of the CSI-RS configuration maps a CSI-RS transmission over several periodic intervals. <para. 0040-0041>.
	a processor that UE having processor and modules for carrying out embodiments.  <FIG(s). 1, 13; para. 0035, 0095>.
controls communication by using one or more slot formats and UE and base station communicates in accordance with LTE/3GPP protocols, which includes controlling to communication in adherence to 3GPP frame and slot structures such as that exemplified in FIG. 2 or FIG. 5. <FIG(s). 2, 5; para. 0005, 0024, 0046>.
does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot, CSI report, which is derived from a previously received downlink reference signal (DL-RS), is transmitted on PUSCH in one or more uplink symbols. The received downlink reference signal cannot be received in the same PUSCH uplink symbols that is used to transmit the CSI report because receipt of the DL-RS must occur prior to generating/transmitting the CSI report since the CSI report is calculated based on the measurements of the DL-RS and/or the UE only has knowledge when to send the CSI report when the DL-RS is received and therefore cannot transmit it at the same time. For example, as seen in FIG. 5 the receiving of the DL-RS may also include receiving signaling that includes a periodicity and an offset to be used for identifying when the CSI report is to be transmitted. Consequently, the UE does not receive the DL-RS and transmit the CSI report in the same symbol that is an UL resource in the current slot.  <FIG(s). 1, 2, 5, 6, 9; para. 0006, 0012, 0041, 0062-0064, 0066, 0103>.
	wherein time-domain locations supporting allocation of the downlink reference signal including the given time-domain location in which the downlink reference signal is allocated, are defined in common for a plurality of slot formats. Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition. Further, wherein DL symbols supporting allocation of the downlink reference signal would implicitly include the given DL symbol(s) in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the downlink reference signal.”  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Claim(s) 8
Damnjanovic_892 teaches
	wherein the given time-domain location is configured in common for the plurality of slot formats.  Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition.  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Claim(s) 9, 17
Damnjanovic_892 teaches
	wherein the slot formats are configured respectively with respect to a transmission direction in units of a given number of symbols. Both legacy and low latency frame structures conform to established LTE standards where each subframe comprises slots and symbols within each slot. For each slot, each symbol within the slot is configured directed to be UL or DL or a special D/U symbol as seen in FIGS. 2-6.  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Claim(s) 22
Damnjanovic_892 teaches
a transmitter that provides, by higher layer signaling, information regarding mapping of a downlink reference signal which is allocated to a given time-domain location; and UE receives downlink reference signals, from a BS having a radio transmitter, in accordance with previously sent signaling from the BS. Such signaling may be received, for example, via radio resource control (RRC) signaling which is higher layer signaling and indicates when the DL reference signal are to be transmitted by a base station. The indication of "when" a CSI reference signal is to be transmitted is in accordance in the time-domain (for example the time-domain data structure of FIG. 2, 5-6). In some embodiments the indications of the DL-RS is based on periodic scheduling and in embodiments is based in aperiodic scheduling.  Accordingly, in at least one embodiment of the CSI-RS configuration maps a CSI-RS transmission over several periodic intervals. <FIGs. 10-13, para. 0018, 0040-0041, 0063>.
	a processor that performs a control to map the downlink reference signal,  Base station maps the CSI reference signals to particular downlink symbols periodically < FIGs. 5; para. 0018, 0040-0041, 0063>]
	wherein time-domain locations supporting allocation of the downlink reference signal, including the given time-domain location in which the downlink reference signal is allocated, are defined in common for a plurality of slot formats. Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition. Further, wherein DL symbols supporting allocation of the downlink reference signal would implicitly include the given DL symbol(s) in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the downlink reference signal.”  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Claim(s) 23
Damnjanovic_892 teaches
a base station and a terminal, wherein:  
the base station comprises: 
a transmitter that provides, by higher layer signaling, information regarding mapping of a downlink reference signal which is allocated to a given time-domain location; and UE receives downlink reference signals, from a BS having a radio transmitter, in accordance with previously sent signaling from the BS. Such signaling may be received, for example, via radio resource control (RRC) signaling which is higher layer signaling and indicates when the DL reference signal are to be transmitted by a base station. The indication of "when" a CSI reference signal is to be transmitted is in accordance in the time-domain (for example the time-domain data structure of FIG. 2, 5-6). In some embodiments the indications of the DL-RS is based on periodic scheduling and in embodiments is based in aperiodic scheduling.  Accordingly, in at least one embodiment of the CSI-RS configuration maps a CSI-RS transmission over several periodic intervals. <FIGs. 10-13, para. 0018, 0040-0041, 0063>.
a first processor that performs a control to map the downlink reference signal, and  Base station maps the CSI reference signals to particular downlink symbols periodically < FIGs. 5; para. 0018, 0040-0041, 0063>]
the terminal comprises: 
a receiver that receives the downlink reference signal based on the information; and UE receives downlink reference signals, from a BS, in accordance with previously sent signaling from the BS. Such signaling may be received, for example, via radio resource control (RRC) signaling which is higher layer signaling and indicates when the DL reference signal are to be transmitted by a base station. The indication of "when" a CSI reference signal is to be transmitted is in accordance in the time-domain (for example the time-domain data structure of FIG. 2, 5-6). In some embodiments the indications of the DL-RS is based on periodic scheduling and in embodiments is based in aperiodic scheduling.  Accordingly, in at least one embodiment of the CSI-RS configuration maps a CSI-RS transmission over several periodic intervals. <FIGs. 10-13, para. 0018, 0040-0041, 0063>.
a second processor that  
controls communication using one or more slot formats and UE and base station communicates in accordance with LTE/3GPP protocols, which includes controlling to communication in adherence to 3GPP frame and slot structures such as that exemplified in FIG. 2 or FIG. 5. <FIG(s). 2, 5; para. 0005, 0024, 0046>.
does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot,  CSI report, which is derived from a previously received downlink reference signal (DL-RS), is transmitted on PUSCH in one or more uplink symbols. The received downlink reference signal cannot be received in the same PUSCH uplink symbols that is used to transmit the CSI report because receipt of the DL-RS must occur prior to generating/transmitting the CSI report since the CSI report is calculated based on the measurements of the DL-RS and/or the UE only has knowledge when to send the CSI report when the DL-RS is received and therefore cannot transmit it at the same time. For example, as seen in FIG. 5 the receiving of the DL-RS may also include receiving signaling that includes a periodicity and an offset to be used for identifying when the CSI report is to be transmitted. Consequently, the UE does not receive the DL-RS and transmit the CSI report in the same symbol that is an UL resource in the current slot.  <FIG(s). 1, 2, 5, 6, 9; para. 0006, 0012, 0041, 0062-0064, 0066, 0103>.
	wherein time-domain locations supporting allocation of the downlink reference signal, including the given time-domain location in which the downlink reference signal is allocated, are defined in common for a plurality of slot formats. Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition. Further, wherein DL symbols supporting allocation of the downlink reference signal would implicitly include the given DL symbol(s) in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the downlink reference signal.”  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BYUN_843 (US20190132843) in view of Damnjanovic_892 (US20160112892)
Claim(s) 10
BYUN_843 teaches
a transmitter that transmits an uplink reference signal by using a given time-domain location based on information, regarding mapping, provided by higher layer signaling; and UE transmits an uplink reference signal in a sub-band in accordance with information previously sent by the BS through higher layer signaling, said. Said information includes a subframe location, a transmission period and transmission duration for the uplink reference signal. Therefore said information can be considered mapping information as within the subframe a plurality of OFDM and RBs are mapped in accordance with 3GPP LTE. In another interpretation BYUN_843 teaches the information includes the number M of uplink sub-bands mapped to a downlink sub-band. One or more of the a subframe location, a transmission period and transmission duration are considered time-domain based locations. In a particular interpretation, the claimed "time domain location" corresponds to an uplink symbol in the subframe. <FIG(s). 13, 14, 2; para. 0020, 0056-0059, 0097, 0123-0128, 0134-0142>.
	a processor that  Device for wireless communication including a processor <FIG(s). 15; para. 0147-0150>.
controls communication by using one or more slot formats and Communication in accordance with 3GPP LTE includes uplink transmission in accordance with the uplink slot format as defined in 3GPP LTE. For example communicating in accordance with the UL slot of FIG. 2 <FIG(s). 2; para. 0037, 0056-0057>.
does not transmit the uplink reference signal in a symbol that is a downlink (DL) resource in a slot,  In the disclosed embodiment of a UE transmitting a uplink reference signal in accordance with the allocation information sent by the BS via higher layer signaling, BYUN_843 is silent with regards to the transmission of the UL RS occurring in a symbol that is a DL source of a slot. Therefore BYUN_843 implicitly teaches that the UE does not "does not transmit the uplink reference signal in a symbol that is a downlink (DL) resource in a slot" <FIG(s). 13, 14; para. 0095-0096, 0109-0111, 0123-0128, 0134-0142>.
	wherein time-domain locations supporting allocation of the uplink reference signal UE transmits an uplink reference signal in a sub-band using one or more an uplink symbols within a subframe.  Further, wherein UL symbols supporting allocation of the UL reference signal would implicitly include the given UL symbol(s) in which the UL reference signal is allocated. That is, the given location in which a UL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the uplink reference signal.” <FIG(s). 13, 14, 2; para. 0020, 0056-0059, 0097, 0123-0128, 0134-0142>.
	As discussed above, time-domain locations supporting allocation of a reference signal where the reference signal is particularly an uplink reference signal.
BYUN_843 does not explicitly teach
	wherein time-domain locations supporting allocation of a reference signal are defined in common for a plurality of slot formats.
As discussed above, BYUN_843
BYUN_843 does not explicitly teach
	wherein time-domain locations supporting allocation of a reference signal, including the given time-domain location used to transmit the reference signal, are defined in common for a plurality of slot formats.
However in a similar endeavor, Damnjanovic_892 teaches
	wherein time-domain locations supporting allocation of a reference signal, including the given time-domain location used to transmit the reference signal, are defined in common for a plurality of slot formats. Allocations of for a reference signal occur in time-based structures such as symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a  legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, the symbol used for reference signal transmission is the same structure with respect to a symbols used in the legacy structure and symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition. Further, wherein DL symbols supporting allocation of the downlink reference signal would implicitly include the given DL symbol(s) in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of a reference signal.”  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BYUN_843 with the embodiment(s) disclosed by Damnjanovic_892. One of ordinary skill in the art would have been motivated to make this modification in order to enable reporting of channel state information in a system employing variable length transmission time intervals. See Background.
Claim(s) 12
BYUN_843 does not explicitly teach
wherein the given time-domain location is configured in common for the plurality of slot formats.
However in a similar endeavor, Damnjanovic_892 teaches
wherein the given time-domain location is configured in common for the plurality of slot formats. Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition.  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BYUN_843 with the embodiment(s) disclosed by Damnjanovic_892. One of ordinary skill in the art would have been motivated to make this modification in order to enable reporting of channel state information in a system employing variable length transmission time intervals. See Background.
Claim(s) 13, 20
BYUN_843 does not explicitly teach
wherein the slot formats are configured respectively with respect to a transmission direction in units of a given number of symbols.
However in a similar endeavor, Damnjanovic_892 teaches
wherein the slot formats are configured respectively with respect to a transmission direction in units of a given number of symbols. Both legacy and low latency frame structures conform to established LTE standards where each subframe comprises slots and symbols within each slot. For each slot, each symbol within the slot is configured directed to be UL or DL or a special D/U symbol as seen in FIGS. 2-6.  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BYUN_843 with the embodiment(s) disclosed by Damnjanovic_892. One of ordinary skill in the art would have been motivated to make this modification in order to enable reporting of channel state information in a system employing variable length transmission time intervals. See Background.

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Page 10 and Damnjanovic
The Examiner is unclear as to what the arguments being made with regards to the newly amended features with respect to Damnjanovic. Particularly,
In other words, amended independent claim 6 clarifies that the recited "time-domain" is greater than the recited "given time domain."
where is it unclear as to what element in claim 6 is the recited “time domain” - recited is a “given time domain location” and “time-domain locations.” Even in the case if the word “location” was inadvertently left out of the argument text, the Examiner is unclear as to what the “recited time domain” is referring to see there is no particular time domain referred to outside the “give time domain.” Rather is recited “wherein time-domain locations supporting allocation” where the “time-domain locations” appear to be a set of locations not a particular recited time-domain location.
Further, the Examiner purports that wherein time-domain locations supporting allocation of the downlink reference signal would implicitly include the given time-domain location in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the downlink reference signal.” Accordingly, the Examiner gives the newly amended feature very patentable weight. Further in case this, the time-domain locations supporting allocation of the downlink reference signal is not necessarily greater than the given time-domain location since the claim does not explicitly state so nor establishes any baseline units of length that can be used to properly compare the “given time-domain location” with “time-domain locations supporting allocation of the downlink reference signal.” The “given time-domain location” can be equal to the “time-domain locations supporting allocation of the downlink reference signal” when each of the respective ‘locations’ are in different units of time. For example, “given time-domain location” = 10ms and “time-domain locations supporting allocation of the downlink reference signal” = a set of 10x locations where each location is 1ms = effectively 10ms.
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415